Citation Nr: 1439160	
Decision Date: 09/03/14    Archive Date: 09/09/14

DOCKET NO.  11-11 734A	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Whether the debt for an overpayment of nonservice-connected pension benefits in the calculated principal amount of $9,251.60 plus interest was properly calculated and, if there is a properly calculated overpayment debt, whether the Veteran is entitled to waiver of recovery of that debt.


WITNESSES AT HEARING ON APPEAL

Appellant and S. C.


ATTORNEY FOR THE BOARD

M. Hannan, Counsel



INTRODUCTION

The Veteran appellant served on active duty in the United States Navy from July 1969 to June 1973.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 determination issued by the Committee on Waivers and Compromises (COWC) at the Milwaukee, Wisconsin Regional Office (RO) of the Department of Veterans Affairs (VA).

The April 2010 COWC decision considered the question of waiver of recovery of an overpayment of nonservice-connected pension benefits in the principal amount of $9,251.60, and denied a waiver of that overpayment based on a finding that the appellant was at fault for failing to inform VA of his incarceration.  The COWC also concluded that the appellant had not acted in bad faith, that a failure to seek restitution would result in unjust enrichment to the appellant and that there was no financial hardship that would preclude repayment of the debt.

In October 2012, a Travel Board hearing was held at the Milwaukee RO before the undersigned Veterans Law Judge.  A transcript is in the claims file.

In addition to the paper claims files, there is an electronic file associated with the claim.  The Board has reviewed that electronic file. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

A review of the record indicates that the debt at issue in this case was created as a result of the Veteran being incarcerated in a county jail after he was convicted of a misdemeanor.  Under 38 C.F.R. § 3.666, if any individual to or for whom nonservice-connected pension is being paid under a public or private law administered by VA is imprisoned in a Federal, State, or local penal institution as the result of conviction of a felony or misdemeanor, such pension payments will be discontinued effective on the 61st day of imprisonment following conviction.  38 U.S.C.A. § 5313.

The Veteran has appealed the denial of a waiver of recovery of the debt in the calculated principal amount of $9,251.60 plus accrued interest due to overpayment of VA nonservice-connected pension benefits.  The debt at issue stems from his incarceration from October 17, 2008 to March 19, 2009, during which he continued to receive his nonservice-connected pension benefits. 

Upon learning of the Veteran's incarceration, the RO notified the Veteran, via a letter dated in December 2009, that his nonservice-connected pension benefits would be discontinued.  In January 2010, the Veteran submitted a copy of a court document showing that he had been released from jail on March 19, 2009; he stated that he had been incarcerated for 91 days after the 61st day of incarceration.  

In February 2010, the RO reduced the Veteran's benefits effective December 17, 2008.  The pension benefits were thereafter reinstated as of November 15, 2010, and then terminated as of August 1, 2011, due to excess income from Social Security benefits.  The Veteran has also questioned why his pension benefits were not restored as of March 19, 2009.

The Board notes that the evidence of record includes a VA Form 21-0820e, Report of Incarceration, dated December 7, 2009.  This VA document reflects that a telephone call was made to the records department of the pertinent county jail and that the Veteran's incarceration start date (October 17, 2008) and release date (March 19, 2009) were ascertained.  Therefore, documentation from an official source as to the Veteran's release date was already of record when the December 8, 2009 notice letter regarding the proposal to stop benefits as of the 61st day of incarceration was issued.   

The Board also notes that the December 8, 2009 RO letter states that payment may be restarted provided notice is received within one year of release.  Here, VA was advised of the Veteran's release date by the county jail records department on December 7, 2009.  In addition, the Veteran notified the RO, in January 2010, of his release date - this was prior to the expiration of the one-year period in March 2010.  There is no evidence of record indicating that the Veteran was not released from jail on March 19, 2009.

The COWC denied the Veteran's waiver request in April 2010.  In his November 2010 Notice of Disagreement (NOD), the Veteran stated that he was prepared to lose 90 days of pension benefits but he thought that he was entitled to pension benefits from May of that year onward.  He also indicated that he did not understand how the overpayment could be $9,200.00.  The Veteran continued to express a lack of understanding as to how the overpayment was calculated during his October 2012 Travel Board hearing testimony.

Review of the evidence of record reveals argument by the appellant that attacked the validity of the amount of the money being withheld from his pension benefits in order to satisfy the debt.  A debtor may dispute the amount or existence of a debt, which is a right that may be exercised separately from a request for waiver or at the same time.  See 38 C.F.R. § 1.911(c)(1); see also VAOPGCPREC 6-98 (Apr. 24, 1998).  The propriety and amount of the overpayment at issue are matters that are integral to a waiver determination.  See Schaper v. Derwinski, 1 Vet. App. 430, 434 (1991).  The Board finds that Veteran intended to challenge the calculation of his indebtedness.  

In light of the foregoing, the RO must address the issue of the amount of the debt in concert with the waiver claim on appeal.  See Schaper v. Derwinski, 1 Vet. App. 430 (1991); Smith v. Derwinski, 1 Vet. App. 267 (1991).  The two issues are inextricably intertwined because adjudication of the issue of the validity of the debt may affect the merits and outcome of an adjudication of the waiver issue.  This is because a grant or denial of a waiver presupposes the propriety of the creation of the indebtedness in the first instance.  See Parker v. Brown, 7 Vet. App. 116 (1994) (finding that a claim is intertwined only if the RO would have to reexamine the merits of any denied claim which is pending on appeal before the Board); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  

Therefore, on remand the Veteran must be provided a complete accounting of the indebtedness which details the exact amount of the overpayment and how this amount was calculated.  The accounting must also reflect the proper restart date for pension benefits and how much of the overpayment amount has been recouped from the Veteran's pension.  Once the RO has adjudicated the issue of the validity of the amount of the debt, the COWC may readjudicate the Veteran's waiver claim as to any debt that is found by the RO to validly exist.  

Therefore, to ensure full compliance with due process requirements, this case is REMANDED to the AMC/RO for the following:

1.  Make certain that all notification and development action required by 38 U.S.C.A. §§ 5102, 5103, and 5103A, the implementing regulations found at 38 C.F.R. § 3.159, and any other applicable legal precedent has been completed.

2.  Obtain and associate with the claims file any outstanding documents relating to the claim on appeal, to include any correspondence from the Milwaukee RO and the COWC.

3.  Thereafter, provide the Veteran an audit of his account in writing, which clearly shows the date of the start of pension benefit payments, the amount of the pension benefit, the date of the reduction or cessation of the pension benefit, the reason for the reduction or cessation, the restart date of benefits and the amount of the overpayment recouped from pension benefits.  The audit and accompanying letter must clearly explain to the Veteran the creation of the amount of any debt or overpayment that was assessed against him.

Set forth in the record a chart reflecting for the entire period beginning September 1, 2008, and ending when pension benefits were terminated on August 1, 2011:

      a. Month-by-month amounts of pension benefits actually paid to the Veteran as shown by a paid and due audit; and
      b. Month-by-month amounts of the Veteran's pension benefits that were recouped as payment of the debt.

4.  A copy of the audit and a copy of the chart must be placed in the claims file.  The Veteran must be provided an appropriate opportunity to respond.

5.  Following completion of the above-referenced development, determine whether the Veteran's debt was properly created and, if so, whether the amount of such debt was correctly calculated.  Address the issue of administrative error, to include an explanation as to why the pension payment was not restored as of March 19, 2009.  Set forth in detail the bases for the calculation of the amount of the debt.  

6.  Inform the Veteran of:

      a. The determination as to the creation and calculation of any indebtedness; and
      b. His appellate rights as they pertain to such determination.

If he files a notice of disagreement on this issue, a statement of the case (SOC) must be issued, and the Veteran and his representative must be afforded the appropriate amount of time to perfect his appeal to the Board by filing a substantive appeal.  

7.  The COWC must then review the waiver claim and determine whether such a waiver is warranted under applicable laws and regulations.

8.  If the decision of the COWC remains adverse to the Veteran, then he and his representative must be furnished an appropriate supplemental statement of the case (SSOC).  The SSOC must contain notice of all relevant actions taken on the waiver claim, to include a summary of the evidence and applicable law and regulations considered pertinent to the issue currently on appeal.  An appropriate period of time for response must be allowed.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The Veteran need take no action unless otherwise notified.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

